Case 3:18-cV-01197-RPC Document 7 Filed 11/02/18 Page 1 of 1

|N THE UN|TED STATES DlSTR|CT COURT
FOR THE l\/llDDLE DlSTRlCT OF PENNSYLVAN|A

JAi\/li WooD,

P|aintiff,
V. : (Judge Conaboy)

D|SCOVER PRODUCTS, |NC.
:3: 18-CV-1197

Defendant.

 

BECAUSE the Defendant, has filed an Unopposed l\/lotion to Compe| Arbitration/Stay in this

|\/latter (Doc.5) on August 20, 2018, and;
BECAUSE, the Court granted this motion per Order (Doc.6), on August 21, 2018;
the following Order is entered.

1. This matter is stayed and Plaintiff, shall proceed to arbitrate her claims in accordance With
terms ofthe arbitration agreement

2. The Clerk of Court is directed to close this matter for statistical purposes, Without prejudice
to either party, to the right to reopen this matter if deemed necessary.

BY THE COURT:

W/)'@%

/
Date: November 2, 2018 //
l

 

Richard P. Conaboy
United States District Judge

